       Case: 1:19-cv-02027-SL Doc #: 16 Filed: 04/30/20 1 of 3. PageID #: 760




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 MARK CADE,                                      )       CASE NO. 1:19-cv-2027
                                                 )
                        PLAINTIFF,               )       JUDGE SARA LIOI
                                                 )
 vs.                                             )       MEMORANDUM OPINION
                                                 )       AND ORDER
 ANDREW SAUL, COMMISSIONER OF                    )
 SOCIAL SECURITY,                                )
                                                 )
                        DEFENDANT.               )


        Before the Court is the joint stipulation of the parties for an award to plaintiff under the

Equal Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”), of $4,284.44 in attorney’s fees. (Doc.

No. 15.) For the reasons set forth herein, the stipulation is approved.

                                        I. BACKGROUND

       On September 3, 2019, plaintiff filed this action seeking judicial review of defendant’s

denial of her application for Social Security Disability and Supplemental Security Income. (Doc.

No. 1.) On March 11, 2020, this Court vacated the administrative decision and remanded to the

Commissioner for further proceedings. (Doc. No. 14.) The parties filed their joint stipulation for

an award of attorney’s fees pursuant to the EAJA on April 28, 2020. (Doc. No. 15.)

                                         II. DISCUSSION

       The EAJA requires the government to pay a prevailing plaintiff’s attorney fees and costs

“unless the court finds that the position of the United States was substantially justified or that

special circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A); see Howard v. Barnhart,

376 F.3d 551, 554 (6th Cir. 2004). There is no dispute here that the government’s position was not
       Case: 1:19-cv-02027-SL Doc #: 16 Filed: 04/30/20 2 of 3. PageID #: 761



substantially justified, and that plaintiff is the “prevailing party” under the EAJA. See Hammock

v. Comm’r of Soc. Sec., No. 1:12-CV-250, 2015 WL 7292750, at *1 (S.D. Ohio Oct. 26, 2015),

report and recommendation adopted sub nom Hammock v. Acting Comm’r of Soc. Sec., No. 1:12-

CV-250, 2015 WL 7276087 (S.D. Ohio Nov. 18, 2015) (“A plaintiff who wins a remand of her

social security appeal in this Court is a ‘prevailing party[.]’”).

        Although the parties have stipulated to the amount of an award, the Court must still

examine it for reasonableness. 28 U.S.C. § 2412(d)(2)(A) (“fees and other expenses” includes,

inter alia, “reasonable attorney fees”). The EAJA provides that the amount of an attorney fee

award shall be based upon prevailing market rates, but shall not exceed $125 per hour, unless the

Court determines that the cost of living or special factors justifies a higher fee. 28 U.S.C. §

2412(d)(2)(A)(ii).

        Documentation submitted by the parties shows 23 hours of legal services performed

between August 30, 2019 and April 13, 2020, including the typical legal services of reviewing the

administrative transcript, meeting with the client, conferring with opposition counsel, briefing,

reviewing court orders, and the like. The Court finds both the amount and the nature of these legal

services to be reasonable.

        Plaintiff’s counsel has indicated a billing rate of $186.28 per hour. That rate would be an

upward departure from the $125.00 statutory cap. It is common, although not required, to adjust

the statutory hourly rate to account for cost of living increases since 1996, the time when that rate

was last capped. See Gisbrecht v. Barnhart, 535 U.S. 789, 796 n. 4, 122 S. Ct. 1817, 152 L. Ed.

2d 996 (2002) (“A higher fee may be awarded if ‘the court determines that an increase in the cost

of living … justifies a higher fee.”) (quoting 28 U.S.C. § 2412(d)(2)(A)(ii)); see also Hutchinson



                                                   2
       Case: 1:19-cv-02027-SL Doc #: 16 Filed: 04/30/20 3 of 3. PageID #: 762



v. Colvin, No. 1:15-cv-1144, 2016 WL 6777804, at *2 (N.D. Ohio Nov. 16, 2016) (examining the

appropriateness of a cost of living increase).

        The Court finds that the $4,284.44 stipulated award is both reasonable and adequately

reflective of “the prevailing market rates for the kind and quality of services furnished[.]” 28

U.S.C. § 2412(d)(2)(A). As the parties recognize in their stipulation, this award will be in full

satisfaction of any and all of plaintiff’s claims for fees, costs, and expenses, and is subject to setoff

to satisfy any pre-existing debt owed by plaintiff to the United States. See Astrue v. Ratliff, 560

U.S. 586, 130 S. Ct. 2521, 177 L. Ed. 2d 91 (2010).

        Defendant is directed to determine, within 30 days from the date of this order, whether

plaintiff owes any pre-existing debt to the United States, to offset any such debt against the award

granted herein, and to direct payment of the award (or the balance thereof) to plaintiff’s attorney.

                                         III. CONCLUSION

        For the reasons set forth herein, the Court approves the parties’ joint stipulation (Doc. No.

15) for an award to plaintiff pursuant to 28 U.S.C. § 2412 in the amount of $4,284.44 in attorney’s

fees, and this amount shall be paid in accordance with the procedure outlined above.



        IT IS SO ORDERED.

 Dated: April 30, 2020
                                                  HONORABLE SARA LIOI
                                                  UNITED STATES DISTRICT JUDGE




                                                   3
